Citation Nr: 1023953	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for muscle wasting, 
atrophy and weakness secondary to service connected 
degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for altered gait 
secondary to service-connected degenerative joint disease of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In May 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand is necessary for further development of the Veteran's 
service connection claims on appeal.

The Board observes that a report of contact form dated in 
March 2005 indicates that the Veteran is in receipt of 
benefits from the Social Security Administration (SSA).  It 
is unclear from the statement if he was receiving SSA 
disability benefits; however, in March 2005, the Veteran was 
below the minimum age to receive SSA retirement benefits.  
Where VA has actual notice of the existence of records held 
by SSA, which appear relevant to a pending claim, VA has a 
duty to assist by requesting those records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The 
Court of Appeals for Veterans Claims (Court) held that SSA 
records could not be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187-88 (2002).  In the present case, it is not 
clear whether the Veteran's outstanding SSA records contain 
evidence pertaining to his claims on appeal.  However, since 
there is no indication to the contrary, the Board concludes 
that a remand is necessary to obtain any SSA disability 
determinations and medical records associated with the 
determination.

The Veteran contends that his altered gait, bilateral knee 
disorder and disorder manifested by muscle wasting, atrophy 
and weakness of the bilateral legs are due to his service-
connected degenerative joint disease of the back.   The 
Veteran was provided with a VA examination and opinion in 
December 2007.  There is no indication in the VA examination 
report that the examiner reviewed the Veteran's claims file.  
In addition, the examiner did not provide any rationale for 
his opinions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (holding that the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion).  
Accordingly, the Board finds that the December 2007 VA 
examination is inadequate for rating purposes.  Thus, a 
remand is necessary to obtain another VA examination and 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Social Security 
Administration (SSA) and request copies 
of any determinations and medical 
records used by that agency in making a 
determination on behalf of the Veteran 
for SSA disability benefit purposes.  
Any such records received should be 
associated with the Veteran's claims 
folder.  If the search for such records 
has negative results, a statement to 
that effect should be placed in the 
Veteran's claims folder.

2.	Thereafter, schedule the Veteran for a 
VA examination with an appropriate 
specialist to identify and determine 
the etiology of the Veteran's altered 
gait, bilateral knee disability and a 
disability manifested by muscle 
wasting, atrophy and weakness of the 
bilateral legs.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to the 
following questions:

a.	Whether any altered gait found on 
examination is at least as likely 
as not (i.e., a 50 percent or 
greater probability) caused by or 
aggravated by the Veteran's 
service-connected degenerative 
joint disease of the lumbar spine 
or degenerative joint disease of 
the right hip.  Please state 
whether the Veteran's altered gait 
is a symptom of a specific 
disability or if it should be 
considered a disability in and of 
itself.  The examiner is requested 
to provide a complete rationale 
for all conclusions reached.  As 
part of the rationale, please 
discuss the April 2007 VA 
treatment record that indicates 
the Veteran's altered gait is due 
to his knee disorder and his 
service-connected back disability.

b.	Whether the Veteran's bilateral 
degenerative joint disease of the 
knees or any other knee disability 
found on examination is at least 
as likely as not (i.e., a 50 
percent or greater probability) 
caused by or aggravated by the 
Veteran's service-connected 
degenerative joint disease of the 
lumbar spine or degenerative joint 
disease of the right hip.  Please 
provide a complete rationale for 
all conclusions reached.  As part 
of the rationale, please discuss 
the April 2007 VA treatment record 
that provides the opinion that the 
Veteran's bilateral knee pain is 
aggravated by his back pain.

c.	Whether any disability manifested 
by muscle wasting, atrophy and 
weakness of the bilateral legs 
found on examination is at least 
as likely as not (i.e., a 50 
percent or greater probability) 
caused by or aggravated by the 
Veteran's service-connected 
degenerative joint disease of the 
lumbar spine or degenerative joint 
disease of the right hip.  The 
examiner is requested to provide a 
complete rationale for all 
conclusions reached.  As part of 
the rationale, the examiner should 
discuss the July 2007 VA treatment 
record that diagnoses the Veteran 
with nerve compression from 
service-connected lumbar disc 
disease.

With respect to the issue of 
aggravation, aggravation has occurred 
when it has been medically determined 
that the Veteran's claimed disorder has 
undergone an identifiable increment of 
permanent severity, which was 
proximately due to his service-
connected degenerative joint disease of 
the lumbar spine or degenerative joint 
disease of the right hip.  If it is 
determined that that the claimed 
disorder is aggravated by his service-
connected degenerative joint disease of 
the lumbar spine or degenerative joint 
disease of the right hip, please 
identify the baseline level of severity 
of the symptoms prior to aggravation 
and the level of severity of symptoms 
due to service connected aggravation.  

3.	Upon completion of the foregoing and 
any other development deemed necessary, 
the RO should readjudicate the 
Veteran's claims of entitlement to 
service connection for bilateral knee 
disability, a disability manifested by 
muscle wasting, atrophy and weakness of 
the bilateral legs and altered gait.  
If the benefit sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

